DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       TERRANCE J. JENKINS,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-1471

                              [April 24, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Samantha Schosberg Feuer, Judge; L.T. Case No.
502017CF010392AXXXMB.

  Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and Maryellen M.
Farrell, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See Quarrels v. State, 641 So. 2d 490 (Fla. 5th DCA 1994);
Gilbert v. State, 547 So. 2d 246 (Fla. 4th DCA 1989).

WARNER, GROSS and FORST, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.